Citation Nr: 0406078	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-20 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no evidence in 
the claims folder that the appellant has received any VCAA 
letter.  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure the pertinent service medical records 
and other relevant records pertaining to the veteran's active 
military, naval or air service that are held or maintained by 
a governmental entity.  38 U.S.C.A. § 5103A(d).  The Board 
notes that the veteran's DD 214 lists that the veteran 
received an Armed Forces Expeditionary Medal (Viet Nam).  
Under the VCAA, the VA should make reasonable efforts to 
secure the veteran's service personnel records in order to 
confirm service in Vietnam.  38 U.S.C.A. § 5103A(a).

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
appellant of the requirements of the 
VCAA, to include notifying the veteran of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate a claim for 
cause of death due to herbicide exposure 
and entitlement to Dependency and 
Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 and of 
what information the appellant should 
provide and what information VA will 
attempt to obtain on her behalf.  The 
notice to the appellant should comply 
with 38 U.S.C.A. § 5103, Quartuccio v. 
Principi, and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.

2.  The RO should request the veteran's 
service personnel records from U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).

3.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the appellant and her 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



